Citation Nr: 0520664	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for blindness of the right eye based upon VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  

This matter arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The veteran was afforded a personal 
hearing at the RO before the undersigned in May 2005.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is blind in the right eye as a 
result of surgical procedures performed by VA.  He recalls 
being diagnosed as having Chandler's Syndrome in early 1980s 
and undergoing surgical correction for the same in 1984.  He 
maintains that the surgery did not adequately address his 
problems.  The veteran further argues that corrective 
surgeries performed in 1986 ultimately led to his right eye 
blindness.  He says the third surgical procedure resulted in 
immediate blindness.  He states that that the physician who 
treated him in 1986 told him there had been error in the 
previous surgeries.  He notes that the surgeries were 
performed at the San Francisco VA Medical Center (VAMC), and 
that his routine eye care is administered through the 
Livermore VAMC.

A review of the record shows that a Veterans Service 
Representative (VSR) reviewed the veteran's "entire" 
medical file from the VA Palo Alto Healthcare System 
(VAPAHCS).  In a notation dated in February 2003, the 
reviewing VSR stated that the only records pertaining to eye 
treatment had been previously submitted by the VAPAHCS.  The 
VSR indicated that the file was returned to the VAPAHCS after 
his review.  The Board notes, however, that the records 
submitted by the VAPAHCS were limited to the period 1981 to 
1985.  The veteran argues that he underwent eye surgeries in 
1986, and that his right eye blindness followed those 
surgeries.  The veteran's medical file reflecting eye 
treatment for the entire period must be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file).

Further, the veteran was afforded a VA examination in 
February 2003 for the purpose of determining whether there 
was a relationship between the veteran's right eye blindness 
and the surgery performed by VA.  While the claims folder was 
reviewed, this examination did not include a review of the 
records from the veteran's 1986 surgeries.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one").  

Finally, in September 2004, regulations were enacted 
affecting 38 U.S.C.A. § 1151 claims.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program 69 FR 46426 (to be 
codified at 38 C.F.R. §§ 3.358, 3.361).  The RO has not 
adjudicated the veteran's claim since their enactment.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Obtain the veteran's complete medical 
file from the VAPAHCS reflecting right 
eye treatment from January 1981 to 
January 1987 and associate it with the 
claims folder.  

2.  After the above records have been 
obtained, the RO should forward the 
veteran's claims file to a physician with 
appropriate expertise to determine the 
etiology of the veteran's right eye 
blindness.  Based upon a review 


of the claims folder, the physician 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater (as likely as not) that 
additional disability of the right eye, 
to include blindness, resulted from 
surgical procedures or treatment 
performed between 1981 and 1986.  If 
there is a 50 percent or greater 
probability that additional disability 
resulted from the surgeries, was such 
additional disability the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing treatment, or an event not 
reasonably foreseeable?  The claims 
folder and a copy of this remand should 
be made available to the examiner.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the December 2003 Statement of the Case 
and discussion of all pertinent laws and 
regulations, including additional 
regulations affecting 38 U.S.C.A. § 1151 
claims.  See 69 FR 46426 (to be codified 
at 38 C.F.R. §§ 3.358, 3.361).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


